Order, Supreme Court, Bronx County (John S. Moore, J.), entered on or about October 1, 2009, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Regardless of whether defendant’s correct point score is 110 or 115, there is no basis for a discretionary downward departure to level two (see People v Pettigrew, 14 NY3d 406, 409 [2010]). The underlying offense was a predatory sex crime against a minor, and its seriousness outweighs the mitigating factors asserted by defendant.
We have considered and rejected defendant’s remaining claims. Concur — Friedman, J.P., Acosta, Abdus-Salaam, Manzanet-Daniels and Román, JJ.